In an urgent manner appellant insists that the special charge asked by him should have been given. Said charge is as follows:
"Gentlemen of the Jury: If you believe from the evidence that the death of the deceased, Gordon Jones, was due to a lack of proper medical treatment, and that death would not have resulted from the wounds sustained by him if he had received competent surgical aid within a reasonable time thereafter, or if you have a reasonable doubt thereof, you can find the defendant, Isaac Embrey, if at all, of no higher grade of offense than that of aggravated assault."
There is no dispute of the fact that the blow inflicted by appellant was intentional it being the State's position that same was with malice, that of the appellant, that it was in self-defense. Nor can there be any question raised of the proposition that from said blow death resulted. There was no testimony supporting the issue of supervening cause. The doctor who reached the scene of the difficulty after death testified that deceased bled to death. Whether he did in forty-five minutes or an hour and a half after he was cut by appellant, would not affect the fact that appellant cut him with a knife and from the direct effect of said cut, his death resulted. We have held in many cases that even though the deceased be already suffering from a disease or other wound, if the act of the accused hastened death, he may be held criminally responsible. Powell v. State, 13 Texas Crim. App. 254; Gardner v. State, 44 Tex.Crim. Rep.; Garner v. State, 45 Tex.Crim. Rep.; Duque v. State,56 Tex. Crim. 214. It is also the rule that if a wound cause a disease which produces death, it is imputable to the wound. Hart v. State, 15 Texas Crim. App. 231; Smith v. State,33 Tex. Crim. 517; Franklin v. State, 41 Tex.Crim. Rep.. The court is not required to charge on improper treatment as affecting death unless there be evidence to support such theory, even though doctors say the wound was not necessarily fatal. Woods v. State, 31 Tex.Crim. Rep.; Outley v. State, 99 S.W. Rep. 95.
We regard the charge of the learned trial court in the instant case as exceptionally full and fair. The only issue aside from that of self-defense as testified to by appellant, was that of an assault in sudden passion without intent to kill such as is referred to in Art. 1149 of *Page 594 
our Penal Code, and this theory was fully covered by the court's charge. The jury have decided this and the other issues against appellant and we see no reason for disturbing their verdict.
The motion for rehearing will be overruled.
Overruled.